Exhibit 10.57

 

AMENDMENT TO    Franklin Synergy Bank   x THE CONTRACT    Crossroads
Architecture   ¨    Century Skanska   x    Jobsite   ¨ DOCUMENT G701    OTHER  
¨

 

 

 

PROJECT:

Franklin Synergy Bank, Nolensville Branch Renovation

 

 

 

TO CONTRACTOR:

Skanska USA Building Inc.

5000 Meridian Blvd, Suite 100

Franklin, TN 37067

 

The Contract is changed as follows:

 

CHANGE ORDER NO.

 

DATE:

 

ARCHITECT’S PROJECT NO.:

 

CONTRACT DATE:

 

CONTRACT FOR:

 

REFERENCE CCR #

 

Two (2)

 

10/2/2015

 

N/A

 

10/6/2015

 

Construction Management

 

N/A

                   

 

Total amount of Change Order Amendment:

   $ 23,111.00      

 

 

 

 

 

Not valid until signed by the Owner, Architect and Contractor.

 

 

The original (Estimated Maximum Price) was

   $ —     

Net change by previously authorized Change Orders

   $ —     

The (Estimated Maximum Price) prior to this Change Order was

   $ —     

The (Estimated Maximum Price) will be (increased) (unchanged) by this Change
Order in the amount of

   $ 23,111.00   

The new (Guaranteed Maximum Price) including this Change Order will be

   $ 207,111.00   

The Contract Time for this change will be (established) as

     (0) days   

The date of Substantial Completion as of the date of this Change Order therefore
is

     December 10, 2015   

 

/s/ Dennis Norvet

   

/s/ Kevin Herrington

CONTRACTOR     OWNER Skanska USA Building Inc.     Franklin Synergy Bank
Address:   5000 Meridian Blvd., Suite 100     Address:   722 Columbia Avenue  
Franklin, TN 37067       Franklin, TN 37064 BY:  

Dennis Norvet

    BY:  

Kevin Herrington

DATE:  

10.26.2015

    DATE:  

10/28/15

Franklin Synergy Bank Nolesville GMP Amendment 10262015 Final GMP 1(C),